     Case 1:20-cv-05577-ENV-CLP Document 1 Filed 11/16/20 Page 1 of 11 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------
ANNIE HOFSTATTER
on behalf of herself and
all other similarly situated consumers

                                    Plaintiff,

                  -against-


EVEREST RECEIVABLE SERVICES INC.

                                    Defendant.

-----------------------------------------------------------

                                         CLASS ACTION COMPLAINT

                                                      Introduction

1.       Plaintiff Annie Hofstatter seeks redress for the illegal practices of Everest Receivable

         Services Inc. concerning the collection of debts, in violation of the Fair Debt Collection

         Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”).

                                                            Parties

2.       Plaintiff is a citizen of the State of New York who resides within this District.

3.       Plaintiff is a consumer as that term is defined by Section 1692(a)(3) of the FDCPA, in that

         the alleged debt that Defendant sought to collect from Plaintiff a consumer debt.

4.       Upon information and belief, Defendant’s principal place of business is located in

         Getzville, New York.

5.       Defendant is regularly engaged, for profit, in the collection of debts allegedly owed by

         consumers.




                                                        -1-
     Case 1:20-cv-05577-ENV-CLP Document 1 Filed 11/16/20 Page 2 of 11 PageID #: 2




6.      Defendant is a “debt collector” as that term is defined by the FDCPA, 15 U.S.C. §

        1692(a)(6).

7.      This is an action for, statutory damages, injunctive relief, declaratory judgment, attorney

        fees and costs brought by an individual consumer for Defendant’s violations of the Fair

        Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”) which prohibits debt

        collectors from engaging in abusive deceptive and unfair practices.

8.      According to 15 U.S.C. § 1692:

           a) There is abundant evidence of the use of abusive, deceptive, and unfair debt

               collection practices by many debt collectors. Abusive debt collection practices

               contribute to the number of personal bankruptcies, to marital instability, to the loss

               of jobs, and to invasions of individual privacy;

           b) Means other than misrepresentation or other abusive debt collection practices are

               available for the effective collection of debts;

           c) Abusive debt collection practices are carried on to a substantial extent in interstate

               commerce and through means and instrumentalities of such commerce. Even

               where abusive debt collection practices are purely intrastate in character, they

               nevertheless directly affect interstate commerce;

           d) The FDCPA requires debt collectors identify themselves as such in all messages

               to prevent consumers from being tricked into communicating with debt collectors

               regarding a debt.

9.      Plaintiff also seeks injunctive relief and declaratory relief. Defendant has acted or refused

        to act on grounds generally applicable to the class, thereby making appropriate final

        injunctive relief or corresponding declaratory relief with respect to the class as a whole.




                                                 -2-
  Case 1:20-cv-05577-ENV-CLP Document 1 Filed 11/16/20 Page 3 of 11 PageID #: 3




10.   As a result of the violations of the FDCPA, Defendant is liable to Plaintiff and the class

      for declaratory judgment that Defendant’s conduct violated the FDCPA, and actual

      damages, statutory damages, and costs and attorney's fees.

                                          Jurisdiction and Venue

11.   This Court has federal question jurisdiction under 15 U.S.C. § 1692k(d) and 28 U.S.C. §

      1331.

12.   Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), as the acts and transactions

      that give rise to this action occurred, in substantial part, in this district.

                               Allegations Particular to Annie Hofstatter

13.   Upon information and belief, on a date better known by Defendant, Defendant began to

      attempt to collect an alleged consumer debt from the Plaintiff.

14.   The Plaintiff alleges that Defendant’s collection practices violate the Fair Debt Collection

      Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”). Such collection practices include,

      inter alia:

          (a)       Leaving messages for consumers, which fail to provide meaningful disclosure

                    of Defendant’s identity;

          (b)       Leaving messages for consumers, which fail to disclose that the call is from a

                    debt collector; and

          (c)       Leaving messages for consumers, which fail to disclose the purpose or nature

                    of the communication (i.e. an attempt to collect a debt).

15.   The FDCPA requires debt collectors identify themselves as such in all messages to prevent

      consumers from being tricked into communicating with debt collectors regarding a debt.

      The United States and Congress have found that:




                                                  -3-
  Case 1:20-cv-05577-ENV-CLP Document 1 Filed 11/16/20 Page 4 of 11 PageID #: 4




             [T]his regulation directly advances the governmental interest of
             preventing abusive or deceptive debt collection practices such as
             anonymous telephone messages. Congress has specifically declared the
             prohibited activity of failing to make the necessary disclosures as
             inherently misleading. “The argument is that prohibiting debt collectors
             from leaving anonymous messages directly advances the governmental
             interests because allowing a debt collector to leave such messages could
             result in consumers being tricked into calling back and being forced to
             communicate with the debt collector, which could be an abusive practice
             since some consumers prefer written contact or to have an attorney or
             other representative engage in discussions with the debt collector on the
             consumer's behalf.”…“Requiring a debt collector to identify itself as such
             appears to be a direct and narrow method of preventing consumers from
             being tricked into communicating with debt collectors regarding a debt.
             Furthermore, debt collectors have several forms of communication
             available to them in their efforts to collect a debt, including live
             conversation over the telephone, in person communication, and the mail.
             The FDCPA is no more extensive than necessary to achieve the asserted
             governmental interests of preventing abusive or deceptive debt collection
             practices such as anonymous telephone calls.”
             Mark v. J.C. Christensen & Assocs., 2009 U.S. Dist. LEXIS 67724, 26-
             27, 2009 WL 2407700 (D. Minn. Aug. 4, 2009).

16.   To prohibit deceptive practices, the FDCPA, at 15 U.S.C. § 1692e, outlaws the use of

      false, deceptive, and misleading collection practices and names a non-exhaustive list of

      certain per se violations of false and deceptive collection conduct. 15 U.S.C. § 1692e(1)

      (16). Among the per se violations prohibited by that section are: using any false

      representation or deceptive means to collect or attempt to collect any debt or to obtain

      information concerning a consumer, 15 U.S.C. § 1692e(10); the failure by debt collectors

      to disclose in initial oral communications that the debt collector is attempting to collect a

      debt and that any information obtained will be used for that purpose, 15 U.S.C. §

      1692e(11); and the failure by debt collectors to disclose in subsequent oral

      communications with consumers that the communication is from a debt collector, 15

      U.S.C. § 1692e(11).




                                               -4-
  Case 1:20-cv-05577-ENV-CLP Document 1 Filed 11/16/20 Page 5 of 11 PageID #: 5




17.   On many occasions within the past year, Everest Receivable Services Inc., a debt

      collector, attempted to contact Plaintiff by telephone in an effort to collect a debt; this was

      a “communication” in an attempt to collect a debt as that term is defined by 15 U.S.C. §

      1692a(2).

18.   Representative of Everest Receivable Services Inc. left numerous messages for the

      Plaintiff requesting a call back.

19.   At the time Plaintiff received the said messages, she did not know the identity of the caller.

20.   At the time Plaintiff received the said messages, she did not know that the caller was a

      debt collector.

21.   At the time Plaintiff received the said messages, she did not know that the call concerned

      the collection of a debt.

22.   Each of the messages is a "communication" as defined by 15 U.S.C. § 1692a(2).

23.   Section 1692c of the FDCPA states:

         (b) Communication with third parties

         Except as provided in section 1692b of this title, without the prior consent of the
         consumer given directly to the debt collector, or the express permission of a court
         of competent jurisdiction, or as reasonably necessary to effectuate a post-
         judgment judicial remedy, a debt collector may not communicate, in
         connection with the collection of any debt, with any person other than the
         consumer, his attorney, a consumer reporting agency if otherwise permitted by
         law, the creditor, the attorney of the creditor, or the attorney of the debt collector.
         (emphasis added)

24.   Each of the messages were in direct violation of 15 U.S.C. § 1692c(b) as the Plaintiff had

      never given prior consent to the Defendant to communicate and / or leave messages with

      unauthorized third parties. See West v. Nationwide Credit, Inc. 998 F. Supp. 642 (W.D.

      N.C. 1998) (a complaint alleging that debt collector telephoned plaintiff's neighbor

      leaving collector's name and telephone number and asking the neighbor to have plaintiff




                                                -5-
    Case 1:20-cv-05577-ENV-CLP Document 1 Filed 11/16/20 Page 6 of 11 PageID #: 6




           return call stated a claim for violation of Section 1692c(b).)

25.        Congress has specifically defined a "communication" under section 1692c(b) as "the

           conveying of information regarding a debt directly or indirectly to any person through any

           medium." 15 U.S.C. 1692a(2).

26.        Defendant Everest Receivable Services Inc. as a matter of pattern and practice, leaves

           anonymous telephone messages for consumers which in effect trick consumers into

           calling back and being forced to communicate with the debt collector.

27.        Defendant Everest Receivable Services Inc.’s anonymous telephone messages mislead

           consumers into thinking that the message could reasonably pertain to a host of issues -

           including family or medical matters - which may be viewed by consumers as much more

           pressing, than a debt owed. The apparent purpose of these messages is to be vague enough

           to provoke the recipient to return the calls in haste. Leaving a message that deceptively

           entices a consumer to communicate with a debt collector when he is caught off guard is

           precisely the kind of abuse the FDCPA intended to prevent.

28.        A message leaving any information concerning a debt is a "communication." 15 U.S.C. §

           1692a(2). "Any information" is construed broadly in favor of consumers and includes a

           callback number or a reference number.1


1
  Halberstam v. Global Credit & Collection Corp., 2016 U.S. Dist. LEXIS 3567 (E.D.N.Y. Jan. 11, 2016). ("[T]here is no reason to view [the debt
collector’s] conversation with the third party as a monolithic communication. It is a conversation, not a dunning letter, and thus by its nature, it
lends itself to shifting goals and purposes depending on the information gained during the exchange. When defendant asserts that "[t]his call was
not placed with intent to leave a message with a third-party," I suppose that is true at the outset of the call (although it may be that defendant has
a procedure for leaving an anonymous call back number if it reaches a third party and the third party invites one). However, when the third-party
asked if he could take a message for the debtor, and [the debt collector] decided, at that point, to leave call back information in order to solicit the
debtor into calling him back without the debtor knowing who he was calling, [the debt collector’s] intent is obvious. It seems to strain the plain
language and purpose of the statute to conclude that [the debt collector’s] decision to leave that message was not a communication in connection
with the collection of a debt. "The apparent purpose of [the message] was to be vague enough to provoke the recipient to retu rn the calls in haste."
Leyse v. Corporate Collection Services, Inc., No. 03 Civ. 8491, 2006 U.S. Dist. LEXIS 67719, 2006 WL 2708451, at *7 (S.D.N.Y. Sept. 18,
2006). The only way to avoid violating the statute at that point was for [the debt collector] to make a different decision by politely demurring, and
perhaps trying again at some point in the future.") appeal denied by Halberstam v. Global Credit & Collection Corp., Case No. 16-1563 (2d Cir.
Dec. 7, 2016.), Edwards v. Niagara Credit Solutions, Inc., 586 F. Supp. 2d 1346 (N.D. Ga. 2008). aff'd by Edwards v. Niagara Credit Solutions,
Inc., 584 F.3d 1350, 2009 U.S. App. LEXIS 22500, 22 Fla. L. Weekly Fed. C 179 (11th Cir. Ga. 2009). (It is a communication whether it is from
a conversation directly between a consumer and a debt collector or indirectly, such as by a message left on a telephone answering device, or with
a third party.), Foti v. NCO Financial Systems, Inc., 424 F.Supp.2d 643 (S.D.N.Y. 2006). (infra), Wideman v. Monterey Fin. Srvs., Inc., 2009




                                                                          -6-
    Case 1:20-cv-05577-ENV-CLP Document 1 Filed 11/16/20 Page 7 of 11 PageID #: 7




29.        Defendant Everest Receivable Services Inc., failed to provide Plaintiff with the notices

           required by 15 U.S.C. § 1692e(11), namely, by failing to advise Plaintiff that the

           communication was from a debt collector or that the Defendant was attempting to collect

           a debt.2

30.        The only way for Plaintiff and/or any least sophisticated consumer to obtain the identity

           of the caller leaving the messages, and to ascertain the purpose underlying the messages,

           was to place a return call to the telephone number provided in the messages and speak

           with a debt collector employed by Everest Receivable Services Inc., and to provide the

           debt collector with personal information.

31.        Defendant has engaged in a pattern of leaving messages without disclosing that the

           communication is from a debt collector.

32.        Defendant has engaged in a pattern of leaving messages for consumers, indirectly

           communicating information relating to an alleged debt with unauthorized parties.

33.        All of the above-described collection communications made to Plaintiff by Defendant

           Everest Receivable Services Inc. and other collection employees employed by the

           Defendant, were made in violation of numerous and multiple provisions of the FDCPA,

           including but not limited to 15 U.S.C. §§ 1692c(b), 1692d, 1692e, 1692e(10), 1692e(11),

           and 1692f, amongst others.




U.S. Dist. LEXIS 38824 (W.D.Pa May 7, 2009) (Same), West v. Nationwide Credit, Inc., 998 F. Supp. 642, 643 (W.D. N.C. 1998) (Same), Belin
v. Litton Loan Servicing, LP, 2006 U.S. Dist. LEXIS 47953, 2006 WL 1992410, 5 (M.D.Fla., 2006) (Same).
2
  See Sclafani v. BC Servs., Inc., No. 10-61360-CIV, 2010 U.S. Dist. LEXIS 115330, 2010 WL 4116471, at *3 (S.D. Fla. Oct. 18, 2010). ("If
[the defendant] could not leave voice messages that simultaneously complied with the multiple applicable provisions of FDCPA, it should not
have left the offending voice messages."), Edwards v. Niagara Credit Solutions, Inc., 584 F.3d 1350, 2009 U.S. App. LEXIS 22500, 22 Fla. L.
Weekly Fed. C 179 (11th Cir. Ga. 2009). (The United States Court of Appeals for the Eleventh Circuit stated “In an oft-repeated statement from
the Vietnam War, an unidentified American military officer reputedly said that "we had to destroy the village to save it." That oxymoronic
explanation may be apocryphal, but the debt collection agency in this case offers up much the same logic to explain why it violated the Fair Debt
Collection Practices Act: it was necessary to violate the Act in order to comply with the Act…"[I]f [the debt collector's] assumption is correct, the
answer is that the [FDCPA] does not guarantee a debt collector the right to leave messages.")




                                                                        -7-
    Case 1:20-cv-05577-ENV-CLP Document 1 Filed 11/16/20 Page 8 of 11 PageID #: 8




34.        Leaving “Anonymous Telephone Messages” in any form, violates the FDCPA, whether

           the anonymous telephone message is left during a conversation directly between a

           consumer and a debt collector or indirectly, such as an Anonymous Telephone Message

           left on a telephone answering device, or with a third party.3

35.        Plaintiff suffered injury in fact by being subjected to unfair and abusive practices of the

           Defendant.

36.        Plaintiff suffered actual harm by being the target of the Defendant’s misleading debt

           collection communications.

37.        Defendant violated the Plaintiff’s right not to be the target of misleading debt collection

           communications.

38.        Defendant violated the Plaintiff’s right to a truthful and fair debt collection process.

39.        Defendant used materially false, deceptive, misleading representations and means in its

           attempted collection of Plaintiff’s alleged debt.

40.        Defendant’s communications were designed to cause the debtor to suffer a harmful

           disadvantage in charting a course of action in response to Defendant’s collection efforts.

41.        The FDCPA ensures that consumers are fully and truthfully apprised of the facts and of

           their rights, the act enables them to understand, make informed decisions about, and

           participate fully and meaningfully in the debt collection process. The purpose of the

           FDCPA is to provide information that helps consumers to choose intelligently. The

           Defendant’s false representations misled the Plaintiff in a manner that deprived her of her



3
  See Leyse v. Corporate Collection Servs., (2006 U.S. Dist. LEXIS 67719 (S.D.N.Y. Sept. 18, 2006). ("The FDCPA requires debt collectors
identify themselves as such in all messages to prevent consumers from being tricked into communicating with debt collectors regarding a debt.
Anonymous telephone messages mislead consumers in to thinking that the message could reasonably pertain to a host of issues - including family
or medical matters - which may be viewed by consumers as much more pressing, than a debt owed. The apparent purpose of these messages is to
be vague enough to provoke the recipient to return the calls in haste. Leaving a message that deceptively entices a consumer to communicate with
a debt collector when he is caught off guard is precisely the kind of abuse the FDCPA intended to prevent.")




                                                                      -8-
  Case 1:20-cv-05577-ENV-CLP Document 1 Filed 11/16/20 Page 9 of 11 PageID #: 9




       right to enjoy these benefits, these materially misleading statements trigger liability under

       section 1692e of the Act.

42.    These deceptive communications additionally violated the FDCPA since they frustrate the

       consumer’s ability to intelligently choose his or her response.

43.    As an actual and proximate result of the acts and omissions of Everest Receivable Services

       Inc., Plaintiff has suffered including but not limited to, fear, stress, mental anguish,

       emotional stress and acute embarrassment for which she should be compensated in an

       amount to be established by a jury at trial.

                                 AS AND FOR A CAUSE OF ACTION
Violations of the Fair Debt Collection Practices Act brought by Plaintiff on behalf of herself and the
                               members of a class, as against the Defendant.
44.    Plaintiff re-states, re-alleges, and incorporates herein by reference, paragraphs one (1)

       through forty three (43) as if set forth fully in this cause of action.

45.    This cause of action is brought on behalf of Plaintiff and the members of a class.

46.    The class consists of all persons whom Defendant’s records reflect resided in New York

       who received telephonic messages from Defendant within one year prior to the date of the

       within complaint up to the date of the filing of the complaint; (a) the telephone call was

       placed to a the consumer's home or similar party seeking payment of a consumer debt by

       leaving a message for the Plaintiff; and (b) the Plaintiff asserts that the telephone message

       was in violation 15 U.S.C. §§ 1692c(b), 1692d, 1692e, 1692e(10), 1692e(11), and 1692f.

47.    Pursuant to Federal Rule of Civil Procedure 23, a class action is appropriate and preferable

       in this case because:

               A. Based on the fact that form telephonic messages are at the heart of this

                   litigation, the class is so numerous that joinder of all members is impracticable.




                                                 -9-
 Case 1:20-cv-05577-ENV-CLP Document 1 Filed 11/16/20 Page 10 of 11 PageID #: 10




             B. There are questions of law and fact common to the class and these questions

                 predominate over any questions affecting only individual class members. The

                 principal question presented by this claim is whether the Defendant violated

                 the FDCPA.

             C. The only individual issue is the identification of the consumers who received

                 such telephonic messages, (i.e. the class members), a matter capable of

                 ministerial determination from the records of the Defendant.

             D. The claims of the Plaintiff are typical of those of the class members. All are

                 based on the same facts and legal theories.

             E. The Plaintiff will fairly and adequately represent the class members’ interests.

                 The Plaintiff has retained counsel experienced in bringing class actions and

                 collection-abuse claims. The Plaintiff’s interests are consistent with those of

                 the members of the class.

48.   A class action is superior for the fair and efficient adjudication of the class members’

      claims. Congress specifically envisions class actions as a principal means of enforcing the

      FDCPA. 15 U.S.C. § 1692(k). The members of the class are generally unsophisticated

      individuals, whose rights will not be vindicated in the absence of a class action.

      Prosecution of separate actions by individual members of the classes would create the risk

      of inconsistent or varying adjudications resulting in the establishment of inconsistent or

      varying standards for the parties and would not be in the interest of judicial economy.

49.   If the facts are discovered to be appropriate, the Plaintiff will seek to certify a class

      pursuant to Rule 23(b)(3) of the Federal Rules of Civil Procedure.




                                              -10-
 Case 1:20-cv-05577-ENV-CLP Document 1 Filed 11/16/20 Page 11 of 11 PageID #: 11




50.     Collection attempts, such as those made by the Defendant are to be evaluated by the

        objective standard of the hypothetical “least sophisticated consumer.”

                           Violations of the Fair Debt Collection Practices Act

51.     The Defendant’s actions as set forth above in the within complaint violates the Fair Debt

        Collection Practices Act.

52.     Because the Defendant violated the Fair Debt Collection Practices Act, the Plaintiff and

        the members of the class are entitled to damages in accordance with the Fair Debt

        Collection Practices Act.

WHEREFORE, Plaintiff, respectfully requests that this Court enter judgment in Plaintiff’s favor and

against the Defendant and award damages as follows:

                A. Statutory and actual damages provided under the FDCPA 15 U.S.C. § 1692(k);

                B. Attorney fees, litigation expenses and costs incurred in bringing this action;

                    and

                C. Any other relief that this Court deems appropriate and just under the

                    circumstances.
                                        Dated: Woodmere, New York
                                            November 16, 2020

                                              /s/ Adam J. Fishbein___________
                                         Adam J. Fishbein, P.C. (AF-9508)
                                          Attorney at Law
                                            Attorney for the Plaintiff
                                             735 Central Avenue
                                                Woodmere, New York 11598
                                                  Telephone: (516) 668-6945
                                                    Email: fishbeinadamj@gmail.com

Plaintiff requests trial by jury on all issues so triable.

                                             /s/ Adam J. Fishbein___
                                          Adam J. Fishbein (AF-9508)




                                                   -11-
